DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 7/21/2022.
         Claims 1-17 are currently pending.
         Claims 1-16 have been amended.
          Claim 17 is  newly added.
          Claim 1 is independent claim.
Response to Arguments
2.       Applicant argued (page 5 of the Remark):  “According to amended claim 1, each transmitter/receiver coil has one to four windings. However, concerning Rollins, the number of windings is not known from the Rollins disclosure and therefore amended claim 1 is not taught by Rollins”. The examiner respectfully disagrees .The claim limitation “each transmitter/receiver coil has 1-4 windings” could be interpreted as equivalent to each coil could have one, two, three, or four windings. In other word, each coil could have a number of windings in a range from one winding to four windings. Therefore, if the prior art discloses each TX/RX coil having at least one winding, it does teach the limitation.  Rollins discloses, in Figs. 1-6, a proximity sensor 100 included two pair of inductive coils 120 and 130. Each of coils 120 and 130 inherently has at least one winding, thus, the coils of Rollins teach the limitation of each transmitter/receiver coil has 1 to 4 windings.                   Applicant argued (page 5 of the Remark):  “Concerning Leidich or Neidech, the Office Action suggests that four windings can be seen in Figure 1. Applicant respectfully disagrees. According to Figure 1 of Leidich, each coil has seven windings”. The examiner respectfully disagrees.Detection coils 42, 44, 46 of Leidich each has 7 windings, and the number of 7 windings covers over the range of one to 4 windings as the applicant claimed.
          Applicant argued (page 5 of the Remark):  “Gong describes an inductive sensor with three coils. Each coil has three windings. However, these coils are no transmitter/receiver coils. They cannot be used for transmitting and receiving. Instead, one coil is only used as a transmitter coil and the two further coils are only used as receiver coils. Moreover, the coils are not arranged side by side. Instead, Figures 1 and 2 show that the three coils are arranged in three different planes. In Figure 3 one coil is arranged inside another coil and the third coil is arranged in another plane above these two coils. According to Figure 4, the second coil is arranged inside the first coil and the third coil is arranged inside the first and second coil.”. The examiner respectfully disagrees.The term “transmitter/receiver coils” could be interpreted in two ways, coils could be transmitters, or coils could be receivers. It notes that the term “transmitter/receiver coils” is not equivalent to the term “transmitter and receiver coils”. The term “transmitter and receiver coils” is not equivalent to the term “transceiver coils”. Gong discloses, in Fig. 1, transmitter and receiver coils comprising one transmitter coil 14 and two receiver coils 16 and 18. Figs. 1 and 4 clearly show coils 14-18 arranged side by side. Paragraphs [0023-0024] describe “In one embodiment, the multi-receiver coil assembly 12 has the transmitting coil 14 and receiving coils 16, 18 may each be planar coils on a printed circuit board (PCB)” and “While the transmitter 14 is arranged parallel with, axially adjacent to, and between the two receivers 16, 18 in FIG. 1”.          Applicant argued (page 5 of the Remark):  “Ives shows an inductive sensor with three, four or five coils, which are arranged on the same substrate. The Office Action suggests that Figure 1 shows, that each coil has four windings or less. Applicant respectfully disagrees. According to Figure 1 each coil has six windings. Also, the coils shown in Figures 3 to 6 have six windings each.”. The examiner respectfully disagrees.Sensor coils 62, 64, 66, 68, and 70 of Ive each has 5 windings, and the number of 5 windings covers over the range of one to 4 windings as the applicant claimed.          Applicant argued (page 5 of the Remark):  “According to paragraph [0013] of the application as published, a small number of windings results in low temperature sensitivity of the sensor accuracy. Therefore, selecting the small number of windings according to this disclosure provides benefits over the prior art”. 
The examiner notes that selecting the coil with the number of windings in an optimum range such as 1-4 windings is a known practice and generally recognized as being within the level skill in the art, it is simply be a matter of inventor design choice. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
                                                                Examiner Notes
3.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
4.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.      Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rollins et al. (US. Pub. 20090085560; hereinafter “Rollins”).           Regarding claim 1, Rollins discloses, in Figs. 1-6, an inductive sensor (an inductive sensor 100) comprising a substrate (a substrate in annotated Fig. 6b) on which multiple transmitter/receiver coils (transmitting and receiving coils 120 and 130) are arranged side by side (the coils 120 and 130 are arranged side by side, see Fig. 6A-B), wherein each transmitter/receiver coil has 1-4 windings (each of  the transmitting and receiving coils 120 and 130 inherently has at least one winding).

    PNG
    media_image1.png
    395
    675
    media_image1.png
    Greyscale
 
           Regarding claim 2, Rollins discloses the inductive sensor according to claim 1, wherein at least two of the transmitter/receiver coils (120 and 130) are connected to a common integrated circuit (108) which has one oscillator (an oscillator provides an oscillating signal to the first pair of inductive coils 120; see [0023]) per transmitter/receiver coil and at least one measuring element per transmitter/receiver coil (see Figs. 6A-B).
           Regarding claim 3, Rollins discloses the inductive sensor according to claim 2, further wherein the integrated circuit is arranged on the substrate (see annotated Fig. 6B).
           Regarding claim 4, Rollins discloses the inductive sensor according to claim 3, further wherein the transmitter/receiver coils are arranged on the integrated circuit (see Fig. 6B).
           Regarding claim 5, Rollins discloses the Inductive sensor according to claim 1, further wherein the transmitter/receiver coils have the same dimensions (Fig. 1 shows all coils 120 and 130 having the same dimensions).
           Regarding claim 17, Rollins discloses the inductive sensor according to claim 6, further wherein all transmitter/receiver coils (120, 130) are arranged in the same plane (104)(see Figs. 2-4 and 6B). 

6.      Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leidich  et al. (US. Pub. 20180238714; hereinafter “Leidich ”).
           Regarding claim 1, Leidich  discloses, in Figs. 1-2, an inductive sensor (a sensor arrangement 1 is an inductive sensor) comprising a substrate (a printed circuit board 30) on which multiple transmitter/receiver coils (the detection coils 42, 44 and 46) are arranged side by side (coils 42, 44 and 46 are arranged side by side, see Fig. 1), wherein each transmitter/receiver coil has 1-4 windings (each of  the transmitting and receiving coils 42, 44 and 46 has 7 windings. See Fig. 1).
           Regarding claim 3, Leidich  discloses the inductive sensor according to claim 2, further wherein the integrated circuit is arranged on the substrate (see [0016, 0018] and Fig. 1).
           Regarding claim 4, Leidich  discloses the inductive sensor according to claim 3, further wherein the transmitter/receiver coils are arranged on the integrated circuit (see [0016, 0018] and Fig. 1).
           Regarding claim 5, Leidich  discloses the inductive sensor according to claim 1, further wherein the transmitter/receiver coils have the same dimensions (Fig. 1 shows all coils 42, 44 and 46 having the same dimensions).
           Regarding claim 6, Leidich  discloses the inductive sensor according to claim 1, further wherein each transmitter/receiver coil has 1 to 2 windings (see Fig. 1).           Regarding claim 17, Leidich  discloses the inductive sensor according to claim 6, further wherein all transmitter/receiver coils (42, 44, 46) are arranged in the same plane (24)(see Fig. 1).
7.      Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong et al. (US. Pub. 20120242352; hereinafter “Gong”).           Regarding claim 1, Gong discloses, in Fig. 1, an inductive sensor (an inductive sensor 10) comprising a substrate (coils on a printed circuit board; see [0023]) on which multiple transmitter/receiver coils (transmitting and receiving coils 14, 16 and 18) are arranged side by side (the coils 14, 16 and 18 are arranged side by side, see Fig. 1), wherein each transmitter/receiver coil has 1-4 windings (each of  the coils 14, 16 and 18 has 3 windings).
           Regarding claim 2, Gong discloses the inductive sensor according to claim 1, wherein at least two of the transmitter/receiver coils (14, 16, 18) are connected to a common integrated circuit (20, 22) which has one oscillator (20) per transmitter/receiver coil and at least one measuring element per transmitter/receiver coil (see Fig. 1).
           Regarding claim 3, Gong discloses the inductive sensor according to claim 2, further wherein the integrated circuit is arranged on the substrate (see Fig. 1).
           Regarding claim 4, Gong discloses the inductive sensor according to claim 3, further wherein the transmitter/receiver coils are arranged on the integrated circuit (see Fig. 1).
           Regarding claim 5, Gong discloses the Inductive sensor according to claim 1, further wherein the transmitter/receiver coils have the same dimensions (Fig. 1 shows all coils 14, 16, 18 having the same dimensions).
           Regarding claim 6, Gong discloses the inductive sensor according to claim 1, further wherein each transmitter/receiver coil has 1 to 2 windings (see Fig. 1).
           Regarding claim 17, Gong discloses the inductive sensor according to claim 6, further wherein all transmitter/receiver coils (14, 16, 18) are arranged in the same plane (see Fig. 4 and [0023]).

8.      Claims 1-2, 4-6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ives et al. (US. Pub. 20190277803; hereinafter “Ives”).           Regarding claim 1, Ives discloses, in Fig. 1, an inductive sensor (an inductive sensor 10) comprising a substrate (The corresponding capacitors and coils may be placed on the same substrate; see [0004]) on which multiple transmitter/receiver coils (transmitting and receiving coils 62, 64, 66, 68 and 70) are arranged side by side (the coils 62, 64, 66, 68 and 70 are arranged side by side, see Fig. 1), wherein each transmitter/receiver coil has 1-4 windings (each of the coils 62, 64, 66, 68 and 70 has 5 windings).
           Regarding claim 2, Ives discloses the inductive sensor according to claim 1, wherein at least two of the transmitter/receiver coils (62, 64, 66, 68 and 70) are connected to a common integrated circuit which has one oscillator (oscillation sources generate oscillation signals 42, 44, 46, 48, 50) per transmitter/receiver coil and at least one measuring element per transmitter/receiver coil (see Fig. 1).
           Regarding claim 4, Ives discloses the inductive sensor according to claim 3, further wherein the transmitter/receiver coils are arranged on the integrated circuit (see Fig. 1).
           Regarding claim 5, Ives discloses the inductive sensor according to claim 1, further wherein the transmitter/receiver coils have the same dimensions (Fig. 1 shows all coils having the same dimensions).
           Regarding claim 6, Ives discloses the inductive sensor according to claim 1, further wherein each transmitter/receiver coil has 1 to 2 windings (see Fig. 1).
           Regarding claim 8, Ives discloses the inductive sensor according to claim 1, further comprising a reference transmitter/receiver coil (a sensor head 32 includes a coil 70; see Fig. 1 and [0046, 0051]).           Regarding claim 9, Ives discloses the inductive sensor according to claim 8, further wherein the reference transmitter/receiver coil (70) is one of the transmitter/receiver coils (62, 64, 66, and 68) arranged side by side on the substrate (see Fig. 1).
           Regarding claim 10, Ives discloses the inductive sensor according to claim 8, further wherein the reference transmitter/receiver coil is arranged together with a reference target (34) on a substrate (see Fig. 1).
Claim Rejections - 35 USC § 103
9.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.     Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rollins in view of De Coulon (US. Pat. 6175232; hereinafter “De Coulon”).
        Regarding claim 7, Rollins discloses the inductive sensor according to claim 1 further wherein the substrate is circular (the substrate of the coils is circular, see Fig. 6B) and each transmitter/receiver coil (120, 130) has a diameter less than the diameter of the substrate (see Fig. 6B) , except for explicitly specify that each transmitter/receiver coil has a diameter of at most 50% of the diameter of the substrate.However having a diameter of each transmitter/receiver coil in a particular size is a known practice and a change in the size or shape of the component is generally recognized as being within the level skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976). De Coulon discloses, in Figs. 3, 5 and 7, an inductive sensor comprising four sensing coils (11-14) located in an inner circle, wherein the centers of each sensing coils 11-14 are  advantageously located at the four corners of a square, so that each coils (11-14) has a diameter of at most 50% of the diameter of the inner circle.          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the transmitter/receiver coils of the inductive sensor device of Rollins having the centers of each coils (120, 130) are  advantageously located at the four corners of a square, so that each coils (120, 130) has a diameter of at most 50% of the diameter of the circular substrate as taught by De Coulon, for purpose of leading to much improved accuracy of measurement (see the summary of De Coulon).
11.      Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leidich .
        Regarding claim 7, Leidich  discloses the inductive sensor according to claim 1 further wherein the substrate is circular (the substrate 30, in Fig. 1) and each transmitter/receiver coil (42, 44, 46) has a minor axis less than the diameter of the substrate (see Fig. 6B) , except for explicitly specify that each transmitter/receiver coil has a minor axis of at most 50% of the diameter of the substrate.However having a minor axis of each transmitter/receiver coil in a particular size is a known practice and a change in the size or shape of the component is generally recognized as being within the level skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the transmitter/receiver coils of the inductive sensor device of Leidich  having each transmitter/receiver coil has a minor axis of at most 50% of the diameter of the substrate, in order to meet the system design and specification requirement, since such a modification would have involved a mere change in the size of the component, a change in size is generally recognized as being within the level of ordinary skill in the art, and a resize an element on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Rose, 105 USPQ 237 (CCPA 1955).
12.     Claims 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ives in view of Emakov et al. (US. Pat. 6448795; hereinafter “Emakov”).
          Regarding claim 11, Ives discloses the inductive sensor according to claim 1, further wherein the transmitter/receiver coils are each stimulated independently of one another (see Fig. 1), except for the transmitter/receiver coils are operated at a frequency of more than 100 MHz.
          Emakov discloses an inductive measurement device (see Fig. 1) comprising transmitter/receiver coils (10, 15, 20), wherein the transmitter/receiver coil is simulated at a frequency of more than 100 MHz (see col. 3 lines 52-65).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the inductive sensor of Ives having each transmitter/receiver coil is stimulated at a frequency more than 100 Mhz in order to meet the system design and specification requirement.
          Regarding claim 12, Ives and Emakov disclose the inductive sensor according to claim 11, Ives further teaches wherein reception signals of several of the transmitter/receiver coils are combined to determine a lateral and axial position of a target (see at least in [0049] and Fig. 1).
          Regarding claim 13, Ives and Emakov disclose the inductive sensor according to claim 12, Ives further teaches wherein the combining of the reception signals takes place in an integrated circuit which controls the transmitter/receiver coils (see at least in Fig. 1 and [0047-50]).          Regarding claim 14, Ives and Emakov disclose the inductive sensor according to claim 11, Ives further teaches wherein the transmitter/receiver coils are stimulated simultaneously (see at least in Fig. 1 and [0047-50]).
          Regarding claim 15, Ives and Emakov disclose the inductive sensor according to claim 11, Ives further teaches wherein the transmitter/receiver coils are stimulated in succession(see at least in Fig. 1 and [0047-50]).
          Regarding claim 16, Ives and Emakov disclose the inductive sensor according to claim 11, further wherein a time reference signal is generated by a reference transmitter/receiver coil (a reference coil 70 for generating a time reference signal).

Prior Art of Record
13.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Widmer (U.S Pub. 20200200937) discloses a foreign object detection circuit (see specification for more details).
             Slawinski (U.S Pat. 5083113) discloses an inductive coupled object detection system (see specification for more details).


Conclusion
14.     Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        
10/19/2022